                          IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF SOUTH CAROLINA
                                   ROCK HILL DIVISION

Alvin Junior Miles, II,          )               Case No. 0:18-cv-02055-DCC
                                 )
                  Plaintiff,     )
                                 )
v.                               )                           ORDER
                                 )
Commissioner of Social Security, )
                                 )
                  Defendant.     )
________________________________ )

       On November 7, 2019, counsel for Plaintiff, filed a motion for attorneys’ fees

pursuant to the Equal Access to Justice Act (“EAJA”).        ECF No. 26. In the motion,

counsel requests reimbursement for representation provided in the above-referenced

case in the amount $4,575.73. Id. The Commissioner filed a stipulation by and between

the parties to an attorney fee of $4,300.00. ECF No. 27. Accordingly, the court grants

Plaintiff's motion and directs the Commissioner to pay Plaintiff the stipulated sum of

$4,300.00 in attorneys’ fees. Such payment shall constitute a complete release from and

bar to any and all further claims that Plaintiff may have under the EAJA to fees, costs,

and expenses incurred in connection with disputing the Commissioner's decision.

       This award is without prejudice to the rights of Plaintiff's counsel to seek attorney

fees under section 206(b) of the Social Security Act, 42 U.S.C. § 406(b), subject to the

offset provisions of the EAJA. Under Astrue v. Ratliff, 130 S.Ct. 2521, 2528–29 (2010),

EAJA fees awarded by this court belong to Plaintiff and are subject to offset under the

Treasury Offset Program (31 U.S.C. § 3716(c)(3)(B) (2006)). In the event Plaintiff has no
present debt subject to offset and Plaintiff has executed a proper assignment to Plaintiff’s

counsel, Defendant is directed to make the payment due to Plaintiff’s counsel. If Plaintiff

has no debt subject to offset and no proper assignment has been made by Plaintiff to

counsel, Defendant is directed to make the check due pursuant to this Order payable to

Plaintiff and delivered to Plaintiff’s counsel.

              IT IS SO ORDERED.

                                                        s/ Donald C. Coggins, Jr.
                                                        United States District Judge
December 17, 2019
Spartanburg, South Carolina
